ACCEPTED
                                                                                       04-15-00307-CV
                                                                           FOURTH COURT OF APPEALS
                                                                                SAN ANTONIO, TEXAS
                                                                                  8/17/2015 5:24:28 PM
                                                                                        KEITH HOTTLE
                                                                                                CLERK

                              NO. 04-15-00307-CV

                      IN THE COURT OF APPEALS           FILED IN
                                                 4th COURT OF APPEALS
                  FOURTH COURT OF APPEALS DISTRICTSAN ANTONIO, TEXAS
                         SAN ANTONIO, TEXAS      8/17/2015 5:24:28 PM
                                                                 KEITH E. HOTTLE
                                      ***                             Clerk


               AUTOZONE, INC., AND AUTOZONERS, L.L.C.,
                                            Appellants

                                        V.

                               MARIO FLORES,
                                                          Appellee

                                      ***

               UNOPPOSED MOTION TO DISMISS APPEAL

                                      ***

TO THE HONORABLE JUSTICES OF SAID COURT:

      COME NOW, AUTOZONE, INC. AND AUTOZONERS, L.L.C.,

Appellants, who file this Unopposed Motion to Dismiss Appeal and, in support

thereof, would respectfully show unto the Court the following:

                                        I.

      On January 14, 2015, Appellee Mario Flores filed suit against AutoZone,

Inc. and AutoZoners, L.L.C., alleging negligence and seeking monetary relief.

(CR 9-16, 26) The Defendants answered and, shortly thereafter, filed a Motion to

Compel Arbitration, seeking enforcement of the arbitration provisions contained
within the subject plan. (CR 28-31, 72-143) Appellee Flores opposed the motion

to compel; Appellants replied; and the trial court held a hearing on April 13, 2015.

(CR 144, 145-60, 161-202; RR) On April 27, 2015, the trial court signed an Order

denying “Defendants’ Motion to Compel/Enforce Arbitration.” (CR 294) The

Appellants then timely perfected an interlocutory appeal pursuant to section 51.016

of the Texas Civil Practice and Remedies Code. (CR 299-300, 307-09)

      Following the filing of the clerk’s and the reporter’s records, Appellants

filed their Brief of Appellants on June 23, 2015. Thereafter, Appellants and

Appellee reached an agreement regarding the issues involved in this interlocutory

appeal as evidenced by the Agreed Order Compelling Arbitration and Staying

Proceedings signed by the trial court on August 14, 2015. (See Agreed Order

Compelling Arbitration and Staying Proceedings, a copy of which is attached

hereto as Exhibit “A”) As a result, Appellants now move to dismiss this appeal

without reference to its merits, with appellate court costs to be borne by the party

incurring same. TEX. R. APP. P. 42.1(a)(1); TEX. R. APP. P. 42.1(d).

                                      II.
                                    PRAYER

      WHEREFORE, PREMISES CONSIDERED, Appellants AutoZone, Inc. and

AutoZoners, L.L.C. respectfully request that this Court grant their Unopposed

Motion to Dismiss Appeal, that the Court dismiss this appeal without reference to




                                         2
its merits, and that the Court assess appellate court costs against the party incurring

same.

                               Respectfully submitted,

BRETT REYNOLDS & ASSOCIATES, P.C.               THE LAW OFFICE OF
Brett T. Reynolds                               JACQUELINE M. STROH, P.C.
State Bar No. 16795500                          Jacqueline M. Stroh
btreynolds@btrlaw.com                           State Bar No. 00791747
1250 N.E. Loop 410, Suite 420                   jackie@strohappellate.com
San Antonio, Texas 78209                        10101 Reunion Place, Suite 600
(210) 805-9799                                  San Antonio, Texas 78216
(210) 805-9654 (telecopier)                     (210) 477-7416
                                                (210) 477-7466 (telecopier)

                       By:    /s/ Jacqueline M. Stroh
                                  Jacqueline M. Stroh

                     ATTORNEYS FOR APPELLANTS
                 AUTOZONE, INC. AND AUTOZONERS, L.L.C.

                      CERTIFICATE OF CONFERENCE

      Appellants have conferred with counsel for Appellee regarding this motion,
and counsel for Appellee has stated that the Appellee is unopposed to this motion.

                                                     /s/ Jacqueline M. Stroh
                                                     Jacqueline M. Stroh

                          CERTIFICATE OF SERVICE

        I certify that a true copy of the foregoing motion was on the 17th day of

August, 2015, served by in accordance with the Texas Rules of Appellate

Procedure on the following counsel of record:

        Jaime M. Lynn
        jlynn@carlsonattorneys.com


                                          3
Kiara Martinez
kmartinez@carlsonattorneys.com
THE CARLSON LAW FIRM, P.C.
11606 North Interstate Highway 35
Austin, Texas 78753
-and-
400 West Jasper Road
Killeen, Texas 76542
Attorneys for Appellee

                                    /s/ Jacqueline M. Stroh
                                    Jacqueline M. Stroh




                                4
Filed: 8/14/2015 8:28:00 AM
Eloy R. Garcia, District Clerk
Starr County, Texas
   Angelica Reyes